DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8 and 15 recite a method, instructions for performing operations and a device comprising, detecting a beginning of an activity within a session, determining a first mode for data collection, collecting heart rate metrics according the first mode, detecting a conclusion of an activity and collecting heart rate metrics using a second mode. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed to a method, claim 8 is directed to a computer readable storage medium storing instructions to perform the steps of the method and claim 15 is directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 8 and 15 recite a method, instructions to perform the method and a device comprising:  
“detecting, a wearable computing device, a beginning of an activity within an 3application session of an application of the wearable computing device; 4determining, by the wearable computing device, a first operating mode for a 5heartrate sensor of the wearable computing device based at least in part on the application; 6collecting, by the wearable computing device, first heartrate metrics using the 7heartrate sensor in the first operating mode; 8detecting, by the wearable computing device, a conclusion of the activity within 9the application session of the application; and 10in accordance with detecting the conclusion of the activity within the application 11session, collecting, by the wearable computing device, second heartrate metrics using a second 12operating mode for the heartrate sensor”.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 8, and 15 recite an abstract idea of a mental process. 
Claims 1, 11 and 20 recite the abstract idea of a mental process. The limitations as drafted in the claims, under its broadest reasonable interpretation, covers performance of the claimed steps in the mind, but for the recitation of a generic processor. Other than reciting a generic wearable device (which is interpreted as a processer in a worn device) and memory, nothing in the elements of the claims precludes the step from practically being performed in the mind or manually by a clinician. For example a clinician can detect a beginning of an activity within a3 session; 4determine a first operating mode for measuring a 5heartrate; 6collect a first heartrate metric7 in the first operating mode by manually detecting the pulse at the wrist of the patient; 8detecting a conclusion of the activity within 9the session; and 10in accordance with detecting the conclusion of the activity within the 11session, collecting, a second heartrate metric using a second 12operating mode by listening to the heartbeat at the patient’s chest or sensing the pulse at the patient’s neck.
Furthermore claims 7, 14 and 20 recite additional steps that can be manually performed by the clinician.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 8 and 15 recite the additional elements of a “wearable computing device”, “a heart rate sensor” and a “memory” which are being interpreted as a processor of a wearable device that comprises a generic heart rate sensor. However, these elements are recited at a high level of generality performing the function of generic data processing such that they amount to no more than mere instructions to simply implement the abstract idea using generic computer components. See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, “wearable computing device”, “a heart rate sensor” and a “memory” which are being interpreted as a processor of a wearable device that comprises a generic heart rate sensor as recited to perform the steps of detect a beginning of an activity within a3 session; 4determine a first operating mode for measuring a 5heartrate; 6collect a first heartrate metric7 in the first operating mode by manually detecting the pulse at the wrist of the patient; 8detecting a conclusion of the activity within 9the session; and 10in accordance with detecting the conclusion of the activity within the 11session, collecting, a second heartrate metric using a second 12operating mode amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. These additional elements are well‐understood, routine (For example Blahnik et al (U.S. Patent Application Publication Number: US 2016/0261528 A1, hereinafter “Blahnik”- APPLICANT CITED) teaches a wearable computing device (i.e. smartwatch) that comprises sensors to measure heart rate) and conventional limitations that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  Therefore, the claims are not patent eligible. 
Additionally the dependent claims 2, 9 and 16 are directed to the type of application, claims 3-6, 10-13 and 16-19 recite a generic heart rate LED sensor (Yamashita et al (U.S. Patent Application Publication Number: US 2016/0242659 A1, hereinafter “Yamashita”) teaches a wearable device (i.e. watch Figs 1-3) that comprises an optical sensor comprising LED to measure heart rate e.g. [0114], [0115], [0202]). These additional elements are well‐understood, routine and conventional limitations that do not amount to significantly more. 
Claims 8-14 rejected under 35 U.S.C. 101 because claims 8-14 recite a 'computer-readable storage medium'. None of the claims, specification or record disclose that the claimed 'computer-readable storage medium' is a non-transitory medium. The Examiner asserts that the claimed 'computer-readable storage medium' can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace 'computer-readable storage medium' with 'non-transitory computer-readable storage medium'.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10874313 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of U.S. Patent No. US 110874313 B2 are obvious over the independent claims of the instant application as shown below.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al (U.S. Patent Application Publication Number: US 2012/0274508 A1, hereinafter “Brown”) teaches a wearable device (i.e. watch) that communicates with a heart rate sensor on a chest on a patient (e.g. Fig1, 2) and  also teaches the user may select two different modes (e.g. [0100]) but fails to teach but collecting a first heart rate metric using a first operating mode and a second heart rate metric in a second operating mode for the heart rate sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/           Primary Examiner, Art Unit 3792